IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-75,933



      EX PARTE FRANK GARCIA HERNANDEZ, JR., Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          IN CAUSE NO. 22048-02-A IN THE 47TH DISTRICT COURT
                            POTTER COUNTY

      K EASLER, J., filed a concurring opinion.

                              CONCURRING OPINION


      I join the Court’s opinion, but write separately to note that today’s opinion is entirely

consistent with our decision in Ex parte Foster,1 which was issued in May 2007.




FILED: January 28, 2009
PUBLISH




      1
         Nos. WR-36,242-02 & -03 (Tex. Crim. App. May 9, 2007) (per curiam) (not
designated for publication).